DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a combat sports scoring system. The limitation of a hit determination device disposed to correspond to the striking object and configured to move according to the striking action and output and transmit the hit signal including information about the striking action to the control part, wherein the hit determination device comprises a detection antenna, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “antenna,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “antenna” language, “configured to” in the context of this claim encompasses a user watching a boxing game and mentally keeping track of the types of punches thrown. Similarly, the limitations of: comprises, stored, activating, and decoding are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – antenna. The antenna is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an antenna amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Similar reasoning is applied to claims 2-5. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0263458 A1 to Mather et al. (hereinafter “Mather”).

Concerning claim 1, Mather discloses a combat sports scoring system (Abstract) comprising: 
a control part configured to determine a valid hit and calculate a score on the basis of a hit signal output according to a striking action of a striking object which strikes a hit to a scoring portion of a striking target (paragraphs [0037], [0112], [0162]-[0164], [0168] – data is collected and statistics are provided for the boxer based on hit scores) the combat sports scoring system comprising: 
a hit determination device disposed to correspond to the striking object and configured to move according to the striking action and output and transmit the hit signal including information about the striking action to the control part (paragraphs [0037], [0112], [0162]-[0164], [0168] – type of punch thrown is determined and output), 
wherein the hit determination device comprises a detection antenna (paragraphs [0037], [0043]-[0045], [0050], [0051] – detection antennas are provided using Bluetooth and/or WiFi), 
the combat sports scoring system further comprises a detection target that is provided on the scoring portion of the striking target (paragraphs [0037], [0043]-[0045], [0050], [0051], [0112], [0162]-[0164], [0168] – sensors are provided on the person who strikes and the target),
the detection target comprises a memory chip in which identification information is stored and an antenna connected to the memory chip (paragraphs [0037], [0043]-[0045], [0050], [0051], [0112], [0162]-[0164], [0168] – data is collected and stored in memory), 
the detection antenna transmits a call signal for activating the detection target, the detection target transmits, in response to the call signal, a response signal including the identification information to the detection antenna (paragraphs [0037], [0043]-[0045], [0050], [0051], [0112], [0162]-[0164], [0168] – data is received and transmitted via sensors and collected, stored, and displayed based on the detection of a hit), and 
the detection antenna decodes the identification information on the basis of the response signal and outputs and transmits a detection signal to the control part (paragraphs [0037], [0043]-[0045], [0050], [0051], [0064], [0112], [0162]-[0164], [0168] – data is input and decoded based on the hit type and the identification of the particular punch is determined and stored).

Concerning claim 2, Mather discloses wherein the hit determination device comprises an inertial measurement unit (IMU) configured to output an inertial signal including three-dimensional (3D) information about the striking action, and a communication unit configured to transmit the inertial signal received from the IMU to the control part (paragraphs [0040], [0113], [0119]-[0122] – IMU outputs 3d information about punch and stores the data).

Concerning claim 3, Mather discloses wherein the detection antenna comprises a plurality of detection antennas, which are distinguishable from each other, respectively correspond to a plurality of striking objects (paragraphs [0037], [0043]-[0045], [0050], [0051], [0064], [0112], [0162]-[0164], [0168] – data is input and decoded based on the hit type and the identification of the particular punch is determined and stored).

Concerning claim 4, Mather discloses wherein the control part calculates a strength of the striking action on the basis of the inertial signal and determines a form of the striking action, calculates a proximity distance between the striking object and the striking target on the basis of the detection signal, and determines the valid hit and calculates a score by applying a predetermined rule of the combat sports to the strength of the striking action, the form of the striking action, and the proximity distance (paragraphs [0037], [0112], [0120]-[0123], [0162]-[0164], [0168] – algorithm calculates data based on input received and provides information to determine scores).

Concerning claim 5, Mather discloses wherein the detection target comprises a plurality of detection targets arranged on the scoring portion (paragraphs [0037], [0043]-[0045], [0050], [0051], [0064], [0112], [0162]-[0164], [0168] – data is input and decoded based on the hit type/placement and the identification of the particular punch is determined and stored).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715